Exhibit 3.1(c) CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION OF TELANETIX, INC. Telanetix, Inc., a corporation organized and existing under and by virtue of the Delaware General Corporation Law (the "Corporation") does hereby certify that: FIRST: The certificate of incorporation of the Corporation is hereby amended by deleting paragraph (a) of the Article Fourth thereof in its entirety and inserting the follow in lieu thereof: "(a)The Corporation is authorized to issue a total of Six Hundred Ten Million (610,000,000) shares of stock.Six Hundred Million (600,000,000) shares shall be designated "Common Stock" with a par value of $0.0001 per share and Ten Million (10,000,000) shares shall be designated "Preferred Stock" with a par value of $0.0001 per share." SECOND: That the foregoing amendment of the certificate of incorporation has been duly approved by the board of directors of the Corporation. THIRD: That in lieu of a meeting and vote of stockholders, the stockholders by the written consent of holders of a majority of the outstanding voting securities of the Corporation have consented to said amendment in accordance with the provisions of Section 228 of the Delaware General Corporation Law. FOURTH:
